 

 

 

UNITED STATES DISTRICT COURT ce an ey py Rpt

SOUTHERN DISTRICT OF NEW YORK

   

 

 

 

 

 

 

oe xX ee cme aE p> Heeiananaticonia
COSMOPOLITAN INTERIOR NY :
CORPORATION,
Plaintiff, ORDER
Vv.
19-CV-2669 (VM) (KNF)

DISTRICT COUNCIL 9 INTERNATIONAL
UNION OF PAINTERS AND ALLIED TRADES, :

Defendant. :
ee xX

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephonic conference shall be held on January 15,
2020, at 10:00 a.m., to address discovery issues raised in the parties’ joint letter, dated December
20, 2019, Docket Entry No. 28. Counsel are directed to call (888) 557-8511 and, thereafter,
enter access code 4862532.

Dated: New York, New York
January 2, 2020 SO ORDERED:

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
